                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11       FORRESTSTREAM HOLDINGS                            Case No. 16-cv-01609-LB
                                           LIMITED,
                                  12
Northern District of California




                                                         Plaintiff,
 United States District Court




                                                                                             ORDER DENYING MR. SHENKMAN’S
                                  13                                                         CLAIM OF EXEMPTION
                                                  v.
                                  14                                                         Re: ECF No. 353
                                           GREGORY SHENKMAN,
                                  15
                                                         Defendant.
                                  16

                                  17                                            INTRODUCTION

                                  18         The court assumes the reader’s familiarity with the subject matter and procedural history of

                                  19   this case.1 Briefly stated, defendant Gregory Shenkman owes plaintiff Forreststream Holdings Ltd.

                                  20   more than $5.3 million on the judgment in this case.2 Mr. Shenkman has not made any payments

                                  21   toward this judgment in the 22 months since judgment was entered.3

                                  22

                                  23

                                  24
                                       1
                                        For a fuller description of the subject matter and procedural history of this case, see the court’s
                                  25   December 6, 2018 order. Forreststream Holdings Ltd. v. Shenkman, No. 16-cv-01609-LB, 2018 WL
                                       6421866 (N.D. Cal. Dec. 6, 2018) (Order – ECF No. 339). Citations refer to material in the Electronic
                                  26   Case File (“ECF”); pinpoint citations are to the ECF-generated page numbers at the top of documents.
                                  27
                                       2
                                           See Mackintosh Third Aff. – ECF No. 314 at 2.
                                       3
                                           See Kampfner Decl. – ECF No. 329 at 2 (¶ 4).
                                  28

                                       ORDER – No. 16-cv-01609-LB
                                   1         Mr. Shenkman made a claim of exemption in certain personal property subject to levy by the

                                   2   U.S. Marshal. Forreststream filed a motion for the court to make a determination regarding Mr.

                                   3   Shenkman’s claim of exemption. The court held a hearing on February 7, 2019. For the reasons

                                   4   stated on the record at the hearing and discussed below, the court grants Forreststream’s motion

                                   5   for a determination and denies Mr. Shenkman’s claim of exemption. The court further authorizes

                                   6   the U.S. Marshal to proceed with the sale of the 2011 Audi A8L, vehicle-identification number

                                   7   WAUAVAFD0BN000878, immediately and not subject to any exemption.

                                   8

                                   9                                               ANALYSIS

                                  10         At the February 7 hearing, the parties agreed that the only remaining potential exemptions at

                                  11   issue relate to certain artwork, watches, and cars.

                                  12         With respect to artwork and watches, California Civil Procedure Code § 704.040 provides for
Northern District of California
 United States District Court




                                  13   an aggregate exemption of no more than $8,000 for “[j]ewelry, heirlooms, and works of art.”4

                                  14   Forreststream has agreed to release a certain watch to Mr. Shenkman worth more than the

                                  15   maximum allowable $8,000 exemption. The parties agreed on the record at the February 7 hearing

                                  16   that this satisfies any exemption Mr. Shenkman might have in artwork and watches.

                                  17         With respect to cars, California Civil Procedure Code § 704.010 provides for an aggregate

                                  18   exemption of no more than $3,050 for motor vehicles. Mr. Shenkman previously sold an Infiniti

                                  19   JX35 SUV to CarMax for $19,000 and retained those proceeds (depositing them in an account

                                  20   held by GS&Co., LLC). The court previously ordered Mr. Shenkman to cause GS&Co. to turn

                                  21   over that $19,000 to Forreststream.5 Mr. Shenkman did not do so. As the $19,000 that Mr.

                                  22   Shenkman failed to turn over well exceeds the maximum allowable $3,050 exemption, no further

                                  23   exemption is warranted.

                                  24

                                  25

                                  26   4
                                        The exemption for “jewelry” is the only category that plausibly covers the watches in which Mr.
                                  27   Shenkman claims an exemption.
                                       5
                                           Order – ECF No. 357 at 2–3.
                                  28

                                       ORDER – No. 16-cv-01609-LB                            2
                                   1      Forreststream agreed on the record at the February 7 hearing that the $19,000 turnover order

                                   2   with respect to the Infiniti proceeds should be adjusted to account for the allowable $3,050

                                   3   exemption. The court thus revises its earlier order and orders Mr. Shenkman to cause GS&Co. to

                                   4   turn over $15,950 (as opposed to $19,000) to Forreststream.

                                   5      The U.S. Marshal has custody of a 2011 Audi A8L, vehicle-identification number

                                   6   WAUAVAFD0BN000878, belonging to Mr. Shenkman. Because the entirety of the allowable

                                   7   $3,050 exemption for motor vehicles is being applied to the Infiniti, no exemption remains for the

                                   8   Audi. The court authorizes the U.S. Marshal to proceed with the sale of the Audi immediately and

                                   9   not subject to any exemption.

                                  10

                                  11                                           CONCLUSION

                                  12      The court grants Forreststream’s motion for a determination and denies Mr. Shenkman’s claim
Northern District of California
 United States District Court




                                  13   of exemption. The court further authorizes the U.S. Marshal to proceed with the sale of the 2011

                                  14   Audi A8L, vehicle-identification number WAUAVAFD0BN000878, immediately and not subject

                                  15   to any exemption.

                                  16

                                  17      IT IS SO ORDERED.

                                  18      Dated: February 11, 2019

                                  19                                                   ______________________________________
                                                                                       LAUREL BEELER
                                  20                                                   United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28

                                       ORDER – No. 16-cv-01609-LB                       3
